UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2014 Rouse Properties, Inc. (Exact name of registrant as specified in its charter) Delaware 1-35278 90-0750824 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1114 Avenue of the Americas, Suite 2800 New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 608-5108 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 27, 2014, Rouse Properties, Inc., a Delaware corporation (the “Company”), entered into a letter agreement with Brian Harper, the Executive Vice President of Leasing of the Company, relating to severance payment to Mr. Harper in the event that his employment with the Company is terminated without cause (the “Severance Letter”). Pursuant to the Severance Letter, if Mr.Harper is terminated by the Company without cause, Mr. Harper will be eligible to receive a severance payment equal to six months’ base salary and a pro-rated bonus for the year of termination.In addition, if Mr.Harper is terminated by the Company without cause prior to the full vesting of the shares of restricted stock received by Mr. Harper upon commencement of his employment with the Company, such restricted stock will become fully vested upon such termination. The foregoing description of the Severance Letter is qualified in its entirety by reference to the Severance Letter, included as an exhibit hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Severance Letter dated February 27, 2014, between Rouse Properties, Inc. and Brian Harper SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 5, 2014 ROUSE PROPERTIES, INC. By: /s/ Susan Elman Name: Susan Elman Title: Executive Vice President and General Counsel EXHIBITINDEX Exhibit Number Description Severance Letter dated February 27, 2014, between Rouse Properties, Inc. and Brian Harper
